EXHIBIT 10.1

RETIREMENT AGREEMENT

 

This RETIREMENT AGREEMENT (this “Agreement”), is entered into as of June 28,
2017 (the “Effective Date”) by and between Daniel R. Coker (“Coker”) and
Gentherm Incorporated, a Michigan corporation (“Gentherm”).

Recitals

A.Coker has been an employee of Gentherm since 1996, holding the office of
President and Chief Executive Officer (“CEO”) since 2007.

B.After negotiation, Coker and Gentherm have agreed that Coker’s tenure as
President and CEO will end on the date (the “Transition Date”) that is the
earlier of (1) the effective date of the appointment of a new President and CEO
of Gentherm by the Gentherm Board of Directors (the “Board”) and (2) January 31,
2018.  Upon the Board’s request, Coker has agreed to provide transition services
to Gentherm after the Transition Date for a period of time not to exceed two
months (such period is referred to herein as the “Extension Period”).    

C.In consideration of Coker’s service to Gentherm through the Transition Date
and during the Extension Period, if any, Gentherm has agreed to make the
payments and provide the benefits to Coker described in this Agreement, subject
to the terms and conditions herein.  

NOW, THEREFORE, the parties agree as follows:

1.Separation of Employment.  

 

a.

Extension Period Determination.  On or before 10 business days prior to the
Transition Date, Gentherm will provide written notice to Coker regarding the
Board’s determination to have Coker retire as of the Transition Date or to
continue the employment period of Coker in a transitional capacity for the
Extension Period.  Such written notice must include the final date of employment
for Coker and such time period cannot be further extended or, except as noted in
Section 1b. below, shortened, thereafter without written approval of both Coker
and Gentherm.

 

b.

Retirement Date or Earlier Termination.  Coker’s employment with Gentherm will
end on the later of the Transition Date or, if applicable, the last day of the
Extension Period (such last date of employment is referred to as the “Retirement
Date”).  Notwithstanding the foregoing, Coker’s employment with Gentherm may be
terminated by the Board at any time prior to the Retirement Date for any reason;
provided, however, that unless Coker’s employment with Gentherm is terminated by
the Board for Cause (as defined in Section 8), then the date of termination of
Coker’s employment by the Board shall be the Retirement Date for purposes of the
rights and benefits accruing to him under Sections 2 and 3 herein.  If Coker’s
employment with Gentherm is terminated by the Board prior to the Retirement Date
for Cause, the provisions of Section 8 shall apply.

 

Page 1 of 13

--------------------------------------------------------------------------------

 

2.Continuation of Salary, Bonus and Benefits.  From the Effective Date through
and including the Retirement Date (the “Remaining Employment Period”), Coker
will continue to receive his current salary payable in accordance with the
Company’s normal payroll practices.  During the Remaining Employment Period,
Coker also will be eligible to receive bonus payments pursuant to the Gentherm
Incorporated Performance Bonus Plan (the “Bonus Plan”); provided, however, that
regardless of whether the Retirement Date is before or after December 31, 2017,
(a) Coker will be eligible to receive a full bonus in lieu of a pro rata bonus
under the Bonus Plan for calendar year 2017, subject to the other terms and
conditions of the Bonus Plan (which shall be payable at the time provided in the
Bonus Plan), and (b) Coker will not be eligible to receive any bonus under the
Bonus Plan for calendar year 2018.  During the Remaining Employment Period,
Coker will continue to receive the employee health and welfare benefits he
receives from Gentherm as of the Effective Date; provided, that, except as set
forth in Section 3 hereof, Coker agrees that his right to participate in such
employee health and welfare benefit plans will cease on the Retirement Date.

3.Retirement Benefits.  At the Retirement Date, Coker is entitled to receive any
accrued but unpaid salary through the Retirement Date (“Accrued Wages”) and any
accrued but unused vacation time through the Retirement Date (“Accrued
Vacation”).  In recognition of Coker’s many years of service to Gentherm, and in
consideration of and conditioned upon Coker’s continued service through the
Retirement Date and his obligations under this Agreement, Gentherm has agreed to
make the following additional retirement payments and provide the following
additional retirement benefits to Coker (the “Retirement Benefits”), subject to
the conditions set forth herein:

 

a.

Cash Payment.  Gentherm shall pay Coker $850,000 in cash within 30 days of the
Retirement Date, but in all cases no later than March 15, 2018;

 

b.

Executive Nonqualified Defined Benefit Plan.  Under the terms of the Executive
Nonqualified Defined Benefit Plan Adoption Agreement, as amended (the
“Nonqualified Plan”), Coker’s accrued retirement benefit shall be $342,000, paid
annually, if the Qualifying Distribution Event (as defined in the Nonqualified
Plan) is reaching the in-service date of January 1, 2018 while still in
service.  If the Retirement Date is prior to January 1, 2018, Gentherm will
further amend the Nonqualified Plan so that the in-service date required for
Coker to receive such accrued benefit is the Retirement Date.

 

c.

Incentive Equity.  As of the Retirement Date, all restricted stock of Gentherm
issued under the Gentherm Incorporated 2013 Equity Incentive Plan (the “2013
Equity Plan”) and held by Coker shall vest immediately and no longer be subject
to the restrictions set forth in the applicable underlying Restricted Stock
Award Agreements and the 2013 Equity Plan.  Also, as of the Retirement Date, all
options to purchase Gentherm common stock issued under the 2013 Equity Plan and
held by Coker shall vest immediately and be immediately exercisable and shall
continue to be exercisable until the stated expiration dates in the applicable
underlying Stock Option Award Agreements and 2013 Equity Plan, notwithstanding
the termination of Coker’s employment with Gentherm.

 

Page 2 of 13

--------------------------------------------------------------------------------

 

 

d.

Eligibility for Special Bonus. At the sole discretion of the Compensation
Committee of the Board, Coker will be eligible to receive an additional
retirement cash payment of $500,000 (the “Special Bonus Payment”).  The
Compensation Committee will evaluate whether Coker has completed the following
tasks in determining whether Coker should receive the Special Bonus Payment:
(i) fully and faithfully perform his duties as President and CEO through and
including the Transition Date and (ii) if and as requested by the Board, fully
and cooperatively participate in the transition of his duties to his successor
during the Extension Period. If the Board exercises its sole discretion to make
the Special Bonus Payment to Coker, such payment shall be made as soon as
reasonably practicable after the Board exercises such discretion, but in no
event later than March 15 of the calendar year next following the calendar year
during which the Board exercises such discretion.

 

e.

Other Benefits.  As an additional retirement benefit, Coker will (on or before
March 15, 2018) receive title to the Gentherm-owned automobile he uses as of the
Effective Date and Gentherm will, if requested by Coker, provide continuation of
health and welfare benefits to Coker through December 31, 2018 under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) and Gentherm will pay the
premiums for such benefits.  The two country club memberships that are, as of
the Effective Date, held in Coker’s name but paid for by Gentherm will be, to
the extent permissible, transferred to Coker’s successor or to another executive
officer of Gentherm as determined by the Board.  If either of such country club
memberships cannot be so transferred, they will either be terminated or Coker
may continue such memberships at his own expense.

All of the payments and benefits described above to be made to Coker (including
accelerated vesting of restricted stock) will be subject to withholding of taxes
and other lawful deduction, as well as reporting on a W-2 under applicable law.
Cash payments hereunder may be reduced by withholding tax owing on such payments
and by withholding tax owing on any non-cash benefits hereunder (including
accelerated vesting of restricted stock). Coker is responsible for the payment
of all taxes on all of the Retirement Benefits and other compensation provided
to him in this Agreement.

4.Other Retirement Date Matters.  On or before the Retirement Date, Coker will
deliver to Gentherm all Gentherm-owned property in his possession or in his
control, including but not limited to any documents, data, property and other
materials, in whatever form, that he received, created or compiled during his
employment with Gentherm (the “Gentherm Owned Property”) and he hereby confirms
that he (or anyone on his behalf) has not and will not retain any copies
thereof; provided, however, Coker may retain Gentherm Owned Property to the
extent necessary and related to his continued service as a director on the
Board, and he will return such remaining Gentherm Owned Property (and any other
Gentherm-owned property accumulated during such director service) promptly
following the end of his service as a director.  Coker will submit to Gentherm a
request for reimbursement of all business expenses relating to his employment no
later than 30 days after the Retirement Date; such expenses will subject to and
paid in accordance with Gentherm’s business expense reimbursement policy.

 

Page 3 of 13

--------------------------------------------------------------------------------

 

5.Release Condition.  It is a condition of Gentherm’s obligations to provide the
Retirement Benefits not yet provided (and it is a condition of Coker’s right to
retain Retirement Benefits previously provided) that Coker sign and deliver to
Gentherm the Release attached to this Agreement as Exhibit A (the “Release”) and
that Coker does not revoke such Release.  Coker understands and agrees that
Gentherm has expressly informed him that Gentherm would not have agreed to
provide any of the Retirement Benefits absent Coker’s execution of both this
Agreement and the Release. If Coker fails to sign and deliver the Release to
Gentherm within 21 days of the Retirement Date, or delivers the Release but
revokes it within the time period permitted for revocation in the Release, then
none of the Retirement Benefits shall have been earned by Coker and, in the
event any of the Retirement Benefits have already paid to him at such time,
Coker shall be obligated to promptly refund or reimburse Gentherm for such
Retirement Benefits (including the repayment of pre-tax gross proceeds from any
sale of Gentherm common stock that vested or otherwise remained outstanding in
accordance with Section 3(c) herein) and Gentherm shall be authorized to
immediately terminate any outstanding equity awards under the 2013 Equity Plan
and to take any reasonably related actions to effectuate its rights hereunder;
provided, that “gross proceeds” for an option will be calculated less the
exercise price of such option, on a pre-tax basis.  

6.Confidential Information.  Coker agrees to comply in all respects with all
confidentiality agreements that he signed during his employment with Gentherm,
or any policies and procedures of Gentherm relating to confidentiality by
employees or officers in effect as of the Effective Date, and Coker acknowledges
that his obligations under such confidentiality agreements, policies and
procedures will continue after his employment with Gentherm ends.  Coker
acknowledges and agrees that Gentherm has invested considerable amounts of time
and money in attaining and developing all of the confidential or proprietary
information, and any unauthorized disclosure or release of such information in
any form would irreparably harm Gentherm.  

7.Restrictive Covenants.  Because Coker has extensive knowledge about Gentherm’s
business, processes and operations, Coker and Gentherm recognize and agree that
Gentherm is entitled to the protections set forth in this Section 7.  In
consideration of the promises made to Coker by Gentherm in this Agreement, Coker
agrees to the restrictive covenants set forth below.

 

a.

Definitions. For the purposes of this Agreement, “Competitor” is defined as any
individual, corporation, or other business entity that engages in the same or
similar Business as Gentherm, or any of its subsidiaries or affiliates, engages,
in whole or in part; “Business” is defined as any technology, product or service
which Gentherm or any of its subsidiaries or affiliates manufactures, sells,
researches or develops as of the Effective Date or in the future.

 

b.

Non-Competition. For a period of twenty-four (24) months after the Retirement
Date (the “Restrictive Period”), Coker shall not, either directly or indirectly
(whether as an employee, officer, manager, director, shareholder, partner,
consultant, independent contractor, lender, owner or representative, or in any
other capacity), engage in any activity or otherwise provide services to any
business that directly or indirectly competes with Gentherm in any material
respect; provided, however, that Coker may own 1% or less of the common

 

Page 4 of 13

--------------------------------------------------------------------------------

 

 

stock of any publicly traded company.  Furthermore, during the Restrictive
Period, Coker will not engage in any activities for the benefit of any
Competitor, regardless of whether such activities directly or indirectly compete
with Gentherm in any respect.

 

c.

Non-Solicitation of Employees. For the Restrictive Period, Coker shall not,
either directly or indirectly, induce or solicit, or attempt to induce or
solicit, any individual who is an officer, manager, employee, or independent
contractor of Gentherm to terminate his or her employment or contractual
relationship with Gentherm or to diminish their services or otherwise interfere
with the relationship between such person and Gentherm.

 

d.

Non-Interference with Third Parties. For the Restrictive Period, Coker shall
not, either directly or indirectly, solicit or attempt to solicit, or take any
action that will disrupt, terminate or interfere with, a business relationship
or prospective business relationship between Gentherm and any business entity
who is a recent, current or prospective customer, vendor, strategic partner,
financing source or similar person.

 

e.

Non-Disparagement.  For the Restrictive Period, Coker shall not engage in any
defamatory, slandering or maliciously disparaging statements or other
communications (whether in written or oral form) or conduct against Gentherm or
any of its subsidiaries or affiliates or any of their respective employees,
officers, directors, advisors or consultants, which includes, but is not limited
to, disparaging text messages, e-mail communications and comments or postings on
blogs, comment boards, and social media networking websites.

 

f.

Injunctive Relief.  Coker acknowledges that: (a) the breach of Sections 6 or 7
herein will result in immediate and irreparable harm to Gentherm; (b) no
adequate remedy at law exists with regard to any such breach; (c) public policy
will be furthered by the enforcement of this Agreement by an injunction; (d)
injunctive relief will not deprive Coker of an ability to earn a living because
he is qualified for many positions which do not necessitate the breach of any
provision of this Agreement; and (e) Gentherm will be entitled to enforce this
Agreement by injunction or other equitable remedies in the event of such breach,
in addition to any other remedies available to Gentherm (including, without
limitation, monetary damages).

8.Termination for Cause or Voluntarily.  If Coker’s employment with Gentherm is
terminated by the Board prior to the Retirement Date for Cause, or if Coker
voluntarily resigns from his employment with Gentherm prior to the Retirement
Date, (a) he will not receive any compensation or benefits set forth in Sections
2 and 3 herein, except Gentherm shall make payment of the Accrued Wages and
Accrued Vacation through the date of his termination and reimburse Coker for all
business expenses relating to his employment that are submitted to Gentherm
within 30 days after the date of his termination, subject to and paid in
accordance with Gentherm’s business expense reimbursement policy, and (b)
excluding Sections 2 and 3 herein, the provisions of this Agreement, including,
without limitation, the restrictive covenants set forth in Section 7

 

Page 5 of 13

--------------------------------------------------------------------------------

 

above, will remain in full force and effect (with any reference to Retirement
Date to refer to the date of termination).  As used in this Agreement, “Cause”
means (i) gross negligence, (ii) gross or willful misconduct, whether or not
during the performance of Coker’s duties (including, for example, commission of
a felony), (iii) fraud of any kind, or (iv) gross insubordination with respect
to directions from the Board or with respect to otherwise executing the duties
and responsibilities as the President and CEO of Gentherm based on historical
practice or as set forth in any policy or procedure as of the Effective Date or
otherwise required by law.

9.Clawback Policy / Insider Trading Policy.  Coker acknowledges that some of the
payments required to be made to him under this Agreement are subject to the
Gentherm Incorporated Compensation Clawback Policy.  Coker has had an
opportunity to review such policy and has previously signed an acknowledgement
of the policy terms.  Coker also acknowledges that he is currently subject to
the Restated Statement of Policy for Securities Trading by Company Personnel and
that he will continue to be subject to such policy for so long as he meets the
definition of “Persons Subject to This Policy Statement” therein.

10.Voluntary Agreement. Coker acknowledges that he has been advised in writing
to consult with an attorney before he signs this Agreement. Coker understands
that Coker has twenty-one (21) days within which to decide whether to sign this
Agreement, although Coker may sign this Agreement at any time within the
twenty-one (21) day period. If Coker does sign this Agreement, Coker also
understands that he will have seven (7) days after he signs to change Coker’s
mind and revoke the Agreement, in which case a written notice of revocation must
be delivered to Vice-President and General Counsel, Gentherm Incorporated, 21680
Haggerty Rd., Northville, MI 48167, on or before the seventh (7th) day after
Coker’s execution of the Agreement. Coker knowingly and voluntarily agrees to
all of the terms set forth in this Agreement and intends to be bound legally by
them.

11.No Representation. Coker represents and acknowledges that, in executing this
Agreement, Coker does not rely and has not relied on any representation or
statement by Gentherm or any agents or representatives of Gentherm with regard
to the subject matter, basis or effect of this Agreement.

12.Binding Agreement.  Coker represents and warrants that the execution,
delivery and performance of this Agreement will not (and with the giving of
notice or lapse of time, or both, would not) result in the breach of any
agreement or other obligation to which he is a party or is otherwise
bound.  This Agreement shall be binding upon Coker and Coker’s heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of Gentherm and its directors, officers, representatives,
successors and assigns.

13.Governing Law and Interpretation.  This Agreement is made and entered into in
the State of Michigan, and shall in all respects be interpreted, enforced and
governed under the laws of the State of Michigan without regard to its choice of
law or conflict of laws provision or rule (whether the State of Michigan or any
other jurisdiction).  The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties. In the event of a breach of any provision of
this Agreement, either party may institute an action specifically to enforce any
term or terms of this Agreement and/or to seek any damages for breach.  Should
any term, condition, provision or covenant of this Agreement

 

Page 6 of 13

--------------------------------------------------------------------------------

 

be declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such term, condition, provision or covenant shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect.  

14.Amendment.  This Agreement may not be modified, altered or changed except in
writing and signed by both Coker and Gentherm (with express approval of the
Gentherm Board) wherein specific reference is made to this Agreement.

15.Notices.  Any notice or other communication required or permitted to be given
under this agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a party by
notice to the other party in accordance with this Section 15) and delivered
personally, by certified or registered mail or by recognized overnight courier,
or delivered by e-mail coupled with confirmation of actual receipt:

If to Gentherm, to the address set forth below:

 

Gentherm Incorporated

Attention: Vice-President and General Counsel

21680 Haggerty Rd.

Northville, MI 48167

 

If to Coker, at the last known address in Gentherm’s payroll records.

16.Entire Agreement.  This Agreement, together with the Release, sets forth the
entire agreement between the parties, and fully supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter of the Agreement, except that any other agreements that Coker entered
into with Gentherm that pertains to confidentiality, non-disclosure,
non-solicitation, and/or non-competition remain in full force and effect.

17.Support.  Coker warrants and agrees that he will not, directly or indirectly,
challenge and/or dispute the enforceability and/or validity of this Agreement,
or any portion thereof. Coker further agrees and warrants that he will not, and
has not, directly or indirectly, instigate(d), incite(d), encourage(d) and/or
otherwise cause(d) or aid(ed) any person and/or entity to bring any claim and/or
action which challenges and/or disputes the enforceability and/or validity of
this Agreement, including any portion thereof. Coker further agrees that in the
event that any such claim, action and/or challenge is brought, he will support,
advocate for and agree with the enforceability and validity of this Agreement,
and will cooperate with Gentherm in defending against any such claim, action
and/or challenge.

18.Cooperation.  Coker shall cooperate with Gentherm with respect to any claim
or matter and shall make himself available to consult with counsel or serve as a
witness in any action, investigation or other proceeding before any court,
governmental agency, arbitrator or mediator, in which he may be called to appear
by Gentherm, regarding any business, property or operations of Gentherm or any
of its affiliates or subsidiaries, and he shall truthfully testify in any such
action, proceeding or deposition in which he also appears.  Upon request by
Coker and prior approval by Gentherm, Gentherm shall reimburse Coker for
reasonable travel expenses incurred by Coker in connection with any such
appearance in which Coker is so called to appear.  

 

Page 7 of 13

--------------------------------------------------------------------------------

 

19.Waiver of Breach.  The waiver by a party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same or any other provision hereof by that
party.  

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement.  

21.Code Section 409A. 

 

a.

Gentherm and Coker intend that any amounts or benefits to be paid or provided
under this Agreement be exempt from or comply with the provisions of Section
409A of the Internal Revenue Code and the Treasury Regulations and other
guidance relating thereto (“Code Section 409A”) so that Coker is not subject to
additional tax or other sanctions under Code Section 409A.  The provisions of
this Agreement shall be interpreted in a manner consistent with such intent.  In
furtherance thereof, to the extent that any provision hereof would otherwise
result in Coker being subject to additional tax or other sanctions under Code
Section 409A, if and to the extent permissible under Code Section 409A, Gentherm
and Coker agree to amend this Agreement in a manner that brings this Agreement
into compliance with Code Section 409A and preserves to the maximum extent
possible the economic value of the relevant payment or benefit under this
Agreement to Coker.  Notwithstanding the foregoing, no particular tax result for
Coker with respect to any income recognized by him in connection with this
Agreement is guaranteed, and Coker alone will be solely responsible for any
additional taxes or other sanctions imposed on him under or as a result of Code
Section 409A in connection with this Agreement. 

 

b.

With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by Gentherm no later than December
31st of the year following the year in which Coker incurs the related expenses. 
In no event will the reimbursements to be provided by Gentherm in one calendar
year affect the amount of reimbursements to be provided in any other calendar
year, nor will Coker’s right to reimbursement be subject to liquidation or
exchange for another benefit.

 

c.

If any amount payable under this Agreement is subject to Code Section 409A and
is payable upon, on account of or as a result of termination of Coker’s
employment with Gentherm, notwithstanding any other provision of this Agreement
such amount shall not be paid until the earlier of (i) six months and one day
after Coker’s “separation from service” (within the meaning of Code Section
409A), or (ii) the date of Coker’s death, but only to the extent such delay is
necessary to prevent Coker from incurring additional tax on and/or other
sanctions in respect of such payment under Code Section 409A.

[Signatures appear on the following page]




 

Page 8 of 13

--------------------------------------------------------------------------------

 

Gentherm and Coker knowingly and voluntarily sign this Agreement as of the
date(s) set forth below:

 

 

 

 

 

 

 

 

 

DATED:

June 28, 2017

 

/s/ Daniel R. Coker

 

 

 

DANIEL R. COKER

 

 

 

 

 

 

 

 

 

 

 

 

Gentherm Incorporated

 

 

 

 

 

DATED:

June 28, 2017

 

By:

/s/ Francois Castaing

 

 

 

Name

Francois Castaing

 

 

 

Its:

Chairman of the Board

 

 




 

Page 9 of 13

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF RELEASE

 

Daniel R. Coker (“Employee”) hereby acknowledges and promises to Gentherm
Incorporated (“Gentherm”) as follows:

 

1.

Separation of Employment.  Employee acknowledges that his employment with
Gentherm has ended on ________________ (“Separation Date”).

 

2.

Payment of Moneys Owed.  Employee acknowledges that, excluding the amounts
expressly set forth in the Retirement Agreement between Employee and Gentherm
dated as of June 28, 2017 (the “Retirement Agreement”) which, by their terms,
are to be paid after the date hereof, Gentherm has paid all remuneration owed to
him as a result of his employment with Gentherm.  

 

3.

Consideration.  Employee is giving the promises set forth in this Release as
consideration for Gentherm’s promises, amounts, payments, benefits and
privileges in the Retirement Agreement which are contingent upon Employee’s
promises in this Release, including the general release of claims.  Employee
agrees that such amounts, payments, benefits and privileges specified in the
Retirement Agreement are in excess of any amounts, payments, benefits and
privileges to which he is entitled.  Employee also agrees that the amounts,
payments, benefits and privileges described in the Retirement Agreement are
independent and adequate consideration for his release of all claims and rights
specified herein and any other obligations set forth in this Agreement or the
Retirement Agreement.

 

4.

Complete Release of All Claims.  Employee, on behalf of himself and all of his
heirs, assigns, proxies and/or attorneys in fact, hereby knowingly and
voluntarily releases and forever discharges Gentherm and its current and former
parents, subsidiaries and affiliates, predecessors, successors and assigns and
each of its and their respective directors, officers, attorneys, agents,
representatives and employees, individually and in their business capacities,
and its and their employee benefit plans and programs and their administrators
and fiduciaries (all of which shall be given its broadest interpretation, and
collectively referred to as “Releasees”) from any and all claims and causes of
action, whether now known or unknown, of whatever kind or nature, based on any
act, omission, event, occurrence, or nonoccurrence from the beginning of time to
the date of execution of this Release, including, but not limited to, claims
that arise out of or in any way relate to Employee’s employment or separation
from employment with Gentherm.  Employee acknowledges and agrees that this
general release includes, but is not limited to, claims of breach of implied or
express employment contracts or covenants, promissory estoppel, entitlement to
any pay (other than the amounts promised in the Retirement Agreement),
defamation, wrongful termination, public policy violations, emotional distress
and related matters, claims of discrimination, harassment, or retaliation under
federal, state or local laws, and claims based on any federal, state or other
governmental statute, regulation or ordinance, including,

 

Page 10 of 13

--------------------------------------------------------------------------------

 

 

but not limited to, Title VII of the Civil Rights Act of 1964 (“Title VII”);
Sections 1981 through 1988 of Title 42 of the United States Code; The Employee
Retirement Income Security Act of 1974 (“ERISA”) (as modified below); The
Immigration Reform and Control Act; the Americans with Disabilities Act (“ADA”);
the Equal Pay Act (“EPA”); the Age Discrimination in Employment Act (“ADEA”);
the Rehabilitation Act of 1973; the Older Workers Benefit Protection Act; The
Worker Adjustment and Retraining Notification Act; the Family and Medical Leave
Act (“FMLA”); The Fair Credit Reporting Act; The Genetic Information
Nondiscrimination Act of 2008; Michigan’s Elliott-Larsen Civil Rights Act; the
Michigan Persons with Disabilities Civil Rights Act; the Michigan
Whistleblowers’ Protection Act; Michigan’s Bullard-Plawecki Right to Know Act;
Michigan Statutory Provision Regarding Retaliation/Discrimination for Filing a
Worker’s Compensation Claim; the Michigan Payment of Wages and Fringe Benefits
Act; the Michigan Minimum Wage Law; the Michigan Equal Pay Law; and any other
federal, state, or local laws, or regulations, or any common law actions,
relating to Employee’s employment that Employee may have against Gentherm or any
of the Releasees as of the date hereof, and/or any type of damages, wages,
bonuses, commissions, benefits, attorney fees, costs or relief of any type
(legal, equitable or otherwise).  If any claim is not subject to release, to the
extent permitted by law, Employee waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which Gentherm or any other Releasee identified in this Release is a
party.

 

5.

Claims Not Released. Employee is not waiving any rights Employee may have to:
(a) Employee’s own vested accrued employee benefits under the applicable health,
welfare, or retirement benefit plans as of the Separation Date; (b) benefits and
the right to seek benefits under applicable workers’ compensation and
unemployment compensation statutes; (c) pursue claims that by law cannot be
waived by signing this Release, including but not limited to filing a charge
with the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board (“NLRB”) or other governmental or administrative agency or from
participating in any investigation, hearing or proceeding of the EEOC, the NLRB
or other governmental or administrative agency; (d) any monetary award offered
by the Securities and Exchange Commission (“SEC”) pursuant to Section 21F of the
Securities Exchange Act of 1934, as amended; and (e) enforce the Retirement
Agreement.

 

6.

Exclusions.  Excluded from this Release are any claims or rights which cannot be
waived by law, including the right to file a charge of discrimination with an
administrative agency.  Nothing in this Release prohibits or prevents Employee
from filing a charge with or participating, testifying, or assisting in any
investigation, hearing, or other proceeding before any federal, state, or local
government agency. However, to the maximum extent permitted by law, Employee
agrees that if such an administrative claim is made, Employee shall not be
entitled to recover any individual monetary relief or other individual remedies,
except as to possible whistleblower awards from the SEC.

 

Page 11 of 13

--------------------------------------------------------------------------------

 

 

7.

No Representation.  Employee represents and acknowledges that in executing this
Release, Employee does not rely and has not relied on any representation or
statement by any of the Releasees or by any of the Releasees’ agents or
representatives with regard to the subject matter, basis or effect of this
Release.

 

8.

Acknowledgments.  

i.Employee affirms that Employee has not filed, caused to be filed, or presently
is a party to any claim against Gentherm.

ii.Employee affirms that Employee has no known workplace injuries or
occupational diseases arising out of Employee’s employment with Gentherm.

iii.Employee affirms that Employee has been granted any leave to which Employee
was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws.

iv.Employee affirms that all of Gentherm’s decisions regarding Employee’s pay
and benefits through the date of Employee’s execution of this Release were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.

v.Employee represents and warrants that prior to signing this Release, Employee
has disclosed to the Board of Directors of Gentherm any belief or information
Employee may have that Gentherm has engaged in any unlawful activity of any
kind.

vi.Employee affirms that Employee has not been retaliated against for reporting
any allegations of wrongdoing by Gentherm or its officers, directors or
employees including any allegations of corporate fraud.

vii.Employee represents and warrants that he has the sole right, title and
interest in the claims released in this Release, and that he has not assigned or
transferred, to any person, any claim intended to be released under this
Release.

 

9.

Non-Admission of Liability.  This Release does not constitute an admission that
any Releasee has violated any law, rule, regulation, contractual right or any
other duty or obligation.

 

10.

Voluntary Agreement.  Employee acknowledges that Employee has been advised in
writing to consult with an attorney before Employee signs this Release. Employee
understands that Employee has twenty-one (21) days within which to decide
whether to sign this Release, although Employee may sign this Release at any
time within the twenty-one (21) day period. If Employee does sign this Release,
Employee also understands that he will have seven (7) days after he signs to
change Employee’s mind and revoke the Release, in which case a written notice of

 

Page 12 of 13

--------------------------------------------------------------------------------

 

 

revocation must be delivered to Vice-President and General Counsel, Gentherm
Incorporated, 21680 Haggerty Rd., Northville, MI 48167, on or before the seventh
(7th) day after Employee’s execution of the Release. Employee knowingly and
voluntarily agrees to all of the terms set forth in this Release and intends to
be bound legally by them.

 

11.

Binding.  This Release shall be binding upon Employee and his heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of Releasees and each of them, and to their heirs,
administrators, representatives, executors, successors, and assigns.

 

12.

Governing Law.  This Release shall in all respects be interpreted, enforced and
governed under the laws of the State of Michigan without regard to its choice of
law or conflict of laws provision or rule (whether the State of Michigan or any
other jurisdiction).  The language of all parts of this Release shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.

 

13.

Severability.  Should any term, condition, provision or covenant of this Release
be declared or be determined by any court to be illegal or invalid, the validity
of the remaining terms, conditions, provisions or covenants shall not be
affected, and said illegal or invalid term, condition, provision or covenant
shall be deemed not to be part of this Release.

 

14.

Entire Agreement.  This Release, together with the Retirement Agreement, sets
forth the entire agreement between the parties, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter of such documents.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST RELEASEES.

 

 

 

 

 

 

 

 

 

DATED:

 

 

 

 

 

 

DANIEL R. COKER

 

 

Page 13 of 13